        Case 3:18-cv-00463-BAJ-SDJ         Document 91      03/25/21 Page 1 of 17




                       UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


 JOSEPH SAVOY CIVIL ACTION

 VERSUS

 DOUGLAS STROUGHTER, ETAL. NO. 18-00463-BAJ-EWD




                                RULING AND ORDER

       Before the Court is Defendants Motion for Summary Judgment (Doc. 39).

The Motion is opposed by Plaintiff. (Doc. 46). Defendants filed a Reply. (Doc. 61). A

surreply was filed. (Doc. 89). For the reasons stated below, Defendants' Motion is


GRANTED.

 I. BACKGROUND

       On April 13, 2018, Joseph Savoy1, at the time an inmate confined to Dixon

Correctional Institute ("DCI ), filed this action against Defendants alleging that

Defendants used excessive force against him, in violation of his Eighth Amendment

right to be free from cruel and unusual punishment under the United States

Constitution. (Doc. 1, p. 7-8). Savoy additionally alleged that the excessive force used


was in retaliation against him for filing an Administrative Remedies Procedure

( ARP ) at a previous institution. {Id. at p. 7). Savoy alleged, in the alternative,

negligence under Louisiana state law. LA. ClV. CODE art. 2315.


       The parties agree that this action arises from an incident which occurred on




1 Savoy has since passed away from unrelated causes. See (Doc. 34-1).

                                             1
           Case 3:18-cv-00463-BAJ-SDJ    Document 91     03/25/21 Page 2 of 17




July 31, 2017 in the hallway of Compound- 2 at DCI. The parties acknowledge that

force was used against Savoy following a verbal altercation. The facts surrounding


the altercation, however, are all in dispute. Savoy contends that he was intentionally


verbally and physically harassed by Defendants, allegedly in retaliation for his

participation in a prior lawsuit. See (Doc. 46, p. 13-4). Defendants, on the other hand,


claim that the force used was a good faith effort to maintain or restore discipline"

following Savoys allegedly raucous and unruly behavior towards them. (Doc. 39-1,


p. 18).


II. LEGAL STANDARD

          Summary judgment is appropriate if the movant shows that there is no

genuine dispute as to any material fact and that the movant is entitled to a judgment

as a matter of law. FED. R. ClV. P. 56(a). A party asserting that a fact cannot be


genuinely disputed must support the assertion by citing materials in the record,

including "depositions, documents, electronically stored information, affidavits or


declarations, stipulations (including those made for purposes of the motion only),

admissions, [and] interrogatory answers" or that an adverse party cannot produce


admissible evidence to support the presence of a genuine dispute. See FED. R. Civ. P.


56(c)(l).

          '([W]lien a properly supported motion for summary judgment is made, the


adverse party must set forth specific facts showing that there is a genuine issue for

trial." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (quotation marks and

footnote omitted). This burden is not satisfied with some metaphysical doubt as to

the material facts, by conclusory allegations, by unsubstantiated assertions, or by

                                           2
        Case 3:18-cv-00463-BAJ-SDJ         Document 91     03/25/21 Page 3 of 17




only a scintilla of evidence." Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (quotation marks and citations omitted). In determining whether the movant

is entitled to summary judgment, the Court (<view[s] facts in the light most favorable

to the non-movant and draw [s] all reasonable inferences in her favor. Coleman v.


Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).

III. ANALYSIS

            A. Retaliation Claims

      A prison official may not retaliate against or harass an inmate for using the

proper channels to complain about a guards misconduct. Morris v. Powell, 449 F.3d


682, 684 (5th Cir. 2006) (citing Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995)).

To prevail on a claim of retaliation, a plaintiff must establish "(I) a specific

constitutional right, (2) the defendant's intent to retaliate against the prisoner for

[the] exercise of that right, (3) a retaliatory adverse act, and (4) causation. Id. (citing

McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998)) (intemal quotation marks

omitted).

      Savoy has established a specific constitutional right—filing a federal lawsuit

at Louisiana State Penitentiary ( LSP") and testifying against the correctional

officers there. (Doc. 46, p. 13). Savoy speculates that Defendants "were [] personally


angered by the criminal prosecution of the LSP correctional officers because one of


the officers charged in the LSP litigation was allegedly the father of a correctional

officer at DCI. (Doc. 46, at p. 14). However, Defendants assert that Savoy has not


demonstrated that force was used on Savoy was because it was their intention to


retaliate against him for exercising his constitutional rights. (Doc. 61, at p. 7). On the

                                             3
        Case 3:18-cv-00463-BAJ-SDJ         Document 91     03/25/21 Page 4 of 17




contrary, Defendants assert that the force used was required to maintain discipline


following Savoys violation of institutional rules. (Id., at p. 8).

       Plaintiff provides no evidence that Defendants had actual knowledge of Savoy's

prior lawsuit. Savoy alleged that Defendants threatened to beat him "like they did to

him at Angola." (Doc. 46, at p. 2; Doc. 29-11, at p. 4). However, this statement only


appears in Savoy s ARP and in assertions in pleadings filed before this Court. As was

noted, Savoy has since passed away from causes unrelated to the incident. None of


the Defendants admit to making such a statement and the video recording of the

incident does not include audio. Plaintiffs only witness testimony does not include

any reference to Savoy's prior lawsuit. See (Doc. 46-10). To the extent that Plaintiffs


version of events relies solely on Savoy's testimony, that evidence is inadmissible


hearsay.2


       The Federal Rules of Civil Procedure make it clear that a party asserting that

a fact is not true or is genuinely disputed must support the assertion by pointing to

specific materials in the record. FED. R. ClV. P. 56(c)(l). Courts do not serve as the


finders of fact on motions for summary judgment. However, they cannot ignore


evidence that is not relevant, reliable, or probative. "Hearsay evidence and unsworn


documents that cannot be presented in a form that would be admissible in evidence

at trial do not qualify as competent opposing evidence." King v. Caldwell ex rel.


Louisiana, 21 F. Supp. 3d 651, 654 (E.D. La. 2014) (citing Martin v. John W. Stone

Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987)).



2 Plaintiff was not deposed prior to his death, nor did he sign an affidavit or other sworn
statement to support the assertions contained in the ARP.
        Case 3:18-cv-00463-BAJ-SDJ         Document 91     03/25/21 Page 5 of 17




       Plaintiff relies on two additional items of circumstantial evidence to support

the retaliation claim. First, that Russel Sanders, a long-time employee of DCI who


shares a surname with John Sanders, one of the officers at LSP who was charged


with violating Savoy s rights, was on the same roll call as one of the Defendants.


(Doc. 46, at p. 14). Plaintiff alleges that this suggests that Russel Sanders is related

to John Sanders. (Id.). Second, Plaintiff argues that Defendants did not normally

work on the wing where the incident took place, and therefore had no reason to be


near Savoy other than to retaliate against him. (Id., at p. 13).


       Russel Sanders was not involved in the incident of July 31, 2017. Plaintiff

provides no evidence to demonstrate that Russel Sanders is related to John Sanders.


Indeed, Russel Sanders's Affidavit reveals that not only does Sanders not have any


knowledge of Savoy s prior lawsuit, he is not related to John Sanders nor does he have


any personal relationship or has ever met John Sanders. (Doc. 47-3, at p. 8). Further,


the fact that Defendants did not usually work on Savoy's wing, without more, cannot


support a claim of retaliation.


       Without specific facts or evidence that the force used on July 31, 2017 was

intended to be in retaliation for Savoy s exercise of his constitutional rights, Plaintiffs

retaliation claim fails.

          B. Excessive Force and Qualified Immunity

       Savoy alleges that the force used against him was excessive, in violation of


42 U.S.C. § 1983 and the Eighth Amendment. Defendants allege that their actions

were not excessive and, even if they were, their conduct is protected by the doctrine


of qualified immunity.
        Case 3:18-cv-00463-BAJ-SDJ        Document 91     03/25/21 Page 6 of 17




                 i. Legal Standard

                        a. Excessive Force

       In the prison context, the Supreme Court has held that the "unnecessary and


wanton infliction of pain . . . constitutes cruel and unusual punishment forbidden by


the Eighth Amendment." Whitley v. Albers, 475 U.S. 312, 319 (1986) (emphasis

added) (internal quotations omitted). The Court has further held that [a]mong

unnecessary and wanton inflictions of pain are those that are totally without

penological justification.'" Rhodes v. Chapman, 452 U.S. 337, 346 (1981).

       Whenever prison officials stand accused of using excessive physical force in


violation of the Cruel and Unusual Punishments Clause, the core judicial inquiry

is ... whether force was applied in a good-faith effort to maintain or restore


discipline, or maliciously and sadistically to cause harm." Hudson v. McMillian,


503 U.S. 1, 6~7 (1992). It is not necessary that a prisoner suffer serious injury. The


prisoner must only suffer more than a de minimis injury to make out an excessive


force violation. Id. at 4. In addition to considering the extent of the injury suffered,

the Court also considers the need for application of force, the relationship between

that need and the amount of force used, the threat 'reasonably perceived by the


responsible officials/ and 'any efforts made to temper the severity of a forceful

response/" Id. at 8 (citing Whitley, 475 U.S. at 321).

                       b. Qualified Immunity

      "The doctrine of qualified immunity protects government officials 'from

liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known/"


                                            6
        Case 3:18-cv-00463-BAJ-SDJ        Document 91     03/25/21 Page 7 of 17




Terry v. Hubert, 609 F.3d 757, 761 (5th Cir. 2010) (quoting Pearson v. Callahan, 555

U.S. 223 (2009)). A public official is entitled to qualified immunity unless the plaintiff

demonstrates that (1) the defendant violated the plaintiffs constitutional rights; and

(2) the defendants actions were objectively unreasonable in light of clearly

established law at the time of the violation. Porter v. Epps, 659 F.3d 440, 445

(5th Cir. 2011) (citing Freeman v. Gore, 483 F.3d 404, 410-11 (5th Cir. 2007)). The

Supreme Court has held that courts have the discretion to determine which prong of

qualified immunity should be analyzed first. Pearson, 555 U.S. at 236. In conducting

the qualified immunity analysis, courts usually adopt the plaintiffs version of the

facts, unless the plaintiffs version is blatantly contradicted by the record. Scott v.

Harris, 550 U.S. 372, 378 (2007).

                 ii. Analysis

      Here, the Court finds it appropriate to assess initially the issue of whether

Defendants violated Plaintiffs Eighth Amendment rights. To determine whether the

force applied to Savoy was a good faith effort to maintain discipline or was applied

"maliciously and sadistically to cause harm", the Court is guided by the four,

nonexclusive factors outlined in Hudson.


                        a. Extent of injury suffered

      While the core judicial inquiry in an Eighth Amendment excessive force

allegation is the nature of the force used, "the extent of injury suffered by an inmate


is one factor that may suggest whether the use of force could plausibly have been

thought necessary' in a particular situation." Wilkins v. Gaddy, 559 U.S. 34, 37 (2010)

(quoting Hudson, 503 U.S. at 7). A significant injury" is not a threshold requirement

                                            7
        Case 3:18-cv-00463-BAJ-SDJ         Document 91      03/25/21 Page 8 of 17




for establishing an excessive-force claim. Wilkins, 559 U.S. 37-8 (2010); Hudson,


503 U.S. at 7. However, [t]he Eighth Amendment s prohibition of cruel and unusual'

punishments necessarily excludes from constitutional recognition de minimis uses of


physical force, provided that the use of force is not of a sort repugnant to the


conscience of mankind. Id. at 37~~8 (quoting Hudson, 503 U.S. at 9-10).


       Savoy had preexisting injuries that necessitated his use ofawheelchair and a

sling for his left arm. (Doc. 46, at p. 24). He alleged that, as a result of the force used,


he suffered a re-injury of his left shoulder, which caused multiple pinched nerves,

and multiple pinched nerves [sic] in his head and back, as well s [sic], from dizziness

and weakness and blurry vision from the head injuries and aggravation of his pre-

existing injuries. (Doc. 46, p. 3). Savoy stated that he believed that his injuries were

caused by the July 31, 2017 incident in his sick call notes, writing on one occasion I

complaint [sic] about these injuries every time I make sick call. (Doc. 39-10, p. 18).

      The record does not support that Savoy suffered from all of the injuries he

described. On the day of the altercation, medical personnel noted that Savoy

presented a facial abrasion, but when assessed two hours later there was no


evidence of ecchymosis (typically caused by bruising), hematoma, laceration,

abrasion, or edema. (Doc. 39-10, p. 20). Savoy was taken for x-rays on August 4, 2017.


The x-ray of his upper back was negative for acute findings. {Id. at p. 6). The x-ray of


his right wrist was negative for bony or joint abnormalities. {Id. at p. 7). The x-ray of


his chest was negative for any acute processes. (Id, at p. 8). The x-ray of his left


shoulder was negative for any acute abnormalities, although the shoulder did show
        Case 3:18-cv-00463-BAJ-SDJ         Document 91     03/25/21 Page 9 of 17




chronic separation. {Id. at p. 9). The x-ray of his right shoulder was negative for


acute abnormalities but did find degenerative changes in his joints. (Id. at p. 10). The

x-ray of his lumbar spine found disc space narrowing, but no definite fractures. (Id.


at p. 11). The x-ray of his skull found no acute skull fracture. (Id. at p. 12).


       However, in Savoys medical record, his initial segregation assessment/'


completed when he was transferred to administrative segregation, was changed from


a no indication under physically disabled on the day of the incident, (Doc. 39-10,

p. 20), to a yes on October 13, 2017, a little over two months after the incident. The

October segregation assessment notes that Savoy had limited use of his left arm.


(39-10, p. 16). This is sufficient to show that Savoy was injured.

      As such, viewing the evidence in the light most favorable to the Plaintiff, while

the Court does not find evidence sufficient to support Plaintiffs claims of pinched

nerves and blurry vision, there is evidence to support the allegation that Defendant s


conduct may have harmed Savoy s shoulder, or inhibited his recovery from the prior


injury. The record also contains evidence to support Savoy s assertion that he had a


cut on his face following this incident, satisfying the de minimis injury requirement.

                        b. Need for the application of force

      The parties dispute whether force was necessary. Plaintiff alleges that Savoy

was sitting quietly when he was attacked because of Defendants desire to retaliate

against Mm for his prior ARP. (Doc. 46, p. 17). Defendants assert that Savoy is being

untruthful about this version of events. (Doc. 39-1, p. 22). While courts usually do not


make credibility determinations on motions for summary judgment, the United

States Court of Appeals for the Fifth Circuit has held that well-supported suspicion
          Case 3:18-cv-00463-BAJ-SDJ       Document 91   03/25/21 Page 10 of 17




ofmendacity may serve as a legitimate basis for the factfinder's reasonable inferences


concerning the ultimate facts at issue. Thomas v. Great Atlantic and Pacific Tea Co.,


Inc., 233 F.3d 326, 331 (5th Cir. 2000).

      Defendants make a credible argument that Savoy was being dishonest about

his version of events. Defendants offer the statement of an inmate, Kenneth Mouton,


who alleges that Savoy told him that he set up everything that happen [sic] with Col.

Straughter [sic]. He also told [Mouton] that he showed another guy how to do the

same thing to get money and he also gave this guy his attorney information/

(Doc 39-16, p. 1). Plaintiff does not assert that the statement is false, but merely

states that the allegation that Savoy planned this from the beginning is

extraordinary. (Doc. 46, p. 10). Plaintiff offers no evidence to rebut this statement.


This, in addition to the fact that—as the Court found above—Plaintiff has offered no

evidence to show that Defendants knew Savoy prior to the incident on July 31, 2017

and or knew of his prior ARP claim, strongly calls into question Plaintiffs version of

events.


      Even if Savoy intended to antagonize the Defendants into using force against

him, Defendants still could have used excessive force in subduing him depending on

the circumstances. Therefore, regardless of the truth or falsify of the origins of the


incident, the Court must analyze whether the force used- was excessive.


      Courts have found that where an inmate ignores the verbal commands of an


officer, force can be used to restore order. See Preston v. Hicks, 721 Fed. Appx. 342,


345 (5th Cir. 2018). Defendants assert that force was necessary in this instance to




                                            10
       Case 3:18-cv-00463-BAJ-SDJ        Document 91      03/25/21 Page 11 of 17




subdue Savoy because he was being disruptive. (Doc. 39-1, p. 2). This particular use


of force incident began with a conversation between Savoy and Defendant Haver


Durr. Defendants claim that Durr ordered Savoy to "cease his cursing." (Doc. 39-9


at K 6). Savoy allegedly refused the order and began to threaten Defendant Durr.

(Doc. 39-1, p. 2). Stroughter emerged from an office nearby and ordered Savoy to cease


threatening Defendant Dun\ (Id.) Savoy allegedly refused and grabbed Stroughter's

hand. (Id. at f\\ 8). Savoy also allegedly rose from his wheelchair. (Doc. 39-1, p. 14).


From there, Defendants argue it was necessary to use force to subdue Savoy, who


continued to resist the officers attempts to discipline him. (Doc. 39-1, p. 3).


      Plaintiff acknowledges that Savoy engaged in an exchange of words with prison

staff. (Doc. 46, p. 17). However, Plaintiff argues that Defendants prior to beating

Savoy, conspired to do so, and in doing so stated Less [sic] beat Joseph Savoy like

they did him at Angola. (Doc. 39-11, p. 4). The Defendants then allegedly punched

him in the face and stomped on his head for no valid reason. (Doc. 46, p. 5).


      Again, the only evidence of this statement is Savoy s statement in his ARP

which—as previously noted—is inadmissible hearsay. (Doc. 39-11). Plaintiff provides


the declaration of Leopold Charles Lacoste, an inmate who was allegedly present

during the incident, to support Mr. Savoy s account of the events, but he does not offer


comments on this statement. {See Doc. 46-10, p. 1).


      Following the incident, Savoy allegedly gave a note to another inmate, Paul

Felix, and requested that he write this statement in your hand writing and make a




                                           11
         Case 3:18-cv-00463-BAJ-SDJ           Document 91       03/25/21 Page 12 of 17




copy of it so I can send it to my attorney. 3 (Doc. 39-15, p. 1). The statement reads in


part, "I seen [sic] Lt. Col. Stroughter walk up to offender Savoy and flip offender

Savoy out of his wlieelchair because offender Savoy was talken [sic] when Lt. Col.

Stroughter told offender Savoy to shut up. (Doc. 39-15, p. I).4 Plaintiff does not deny

that the statement was written by Savoy, but rather argues that it is not known what


Felix would have actually written. (Doc. 46, p. 9).


         It is clear from this statement that Savoy wanted Felix to write what he had

prepared for him. The Court finds it suspicious that the version of events as written

in the statement Savoy gave to Felix coincides with Defendant s version of events,


rather than with Savoy's version as outlined in liis ARP. As the Court discussed

previously regarding Plaintiffs retaliation claim, Defendants deny any and all

knowledge of the litigation that arose from the incident at LSP. (Doc. 39-6, p. 11;

Doc. 39-9 at If 17). Both Defendants assert that they did not know who Savoy was

prior to the incident in question. (Doc. 39-9 at ^ 16; Doc. 39-7 at If 19). There is no

evidence in the record, other than the fact that both Defendants work in the jail, to

support the allegation that Defendants knew who Savoy was in order to refer to him




3 Mr. Felix sent the letter to an officer at DCI, rather than the Plaintiffs attorney. (Doc. 39-15,
p. 3).
4 Unlike the statements from Plaintiffs ARP, this statement by Plaintiff is offered by
Defendants. It is admissible on two grounds: First, it is not offered for the truth of the matter
asserted—indeed, Defendants argue that this is not what transpired on the day of the
incident. (Doc. 39-1, p. 23). As such, the statement would be admissible at trial as a
non-hearsay statement. See Lubbock Feed Lots, Inc. v. Iowa. Beef Processors, Inc., 630 F.2d
250, 262 (5th Cir. 1980) (An out-of-com't utterance must have two characteristics before it is
rendered inadmissible as hearsay; It must be a statement -that is, a verbal assertion, or
conduct intended as an assertion. . . and it must be offered to prove the truth of the matter it
asserts/'). Second, it is a statement by a party opponent. See FED. R. EVID. 801(d)(2).

                                                12
       Case 3:18-cv-00463-BAJ-SDJ        Document 91    03/25/21 Page 13 of 17




by his full name, that they were aware of the previous litigation, and decided to attack

him for that prior incident.

      Accordingly, the Court finds that the record does not support Plaintiffs

allegation that Defendants attacked Savoy for no reason. Based on the evidence that


would be admissible at trial, the evidence reveals that Savoy was being unruly and

that he disregarded orders from Defendants to be quiet. However, Savoy was also in


a wheelchair. Therefore, a reasonable jury could find that force was not necessary to


subdue Savoy in this particular instance and manner, given his physical condition,


and a genuine dispute of material fact still exists.

                           c. Threat Reasonably Perceived by Officers

      When examining an excessive force case, the reasonableness of a particular


use of force must be judged from the perspective of a reasonable officer. While the

Court finds that Savoy was likely agitated, there is a dispute as to what he said.

Defendants argue that Savoy was not just cursing, but threatening Durr. Stroughter


stated that Savoy threatened to kill Durr. (Doc. 46-2, p. 4; Doc. 39-6, p. 7). He also


allegedly stated, once restrained, that he was going to f— y all up the way I f—ed

Angola people up" and that he was going to cut Durr up in a million pieces.

(Doc 39-8, p. 18). Defendants assert that they did not use force on Savoy until they

perceived a threat from Savoy moving Ms arm, grabbing Stroughter, and standing.


(Doc. 39-1, p. 19). Defendants argue that Savoy was consistently resisting efforts to


subdue him, and therefore they had to push Savoy s hands down in order to control

him. (Doc. 39-1, p. 15).


      Plaintiff denies that Savoy threatened Defendants. (Doc. 46, p. 8). The video

                                           13
        Case 3:18-cv-00463-BAJ-SDJ         Document 91      03/25/21 Page 14 of 17




has no audio, and does not show the initiation of the confrontation. Plaintiff notes

that Savoy was in a wheelcliair and his arm was in a sling, but does not argue that


Savoy could not move his arms or get out of the chair. Id. In fact, while Plaintiff

argues that Savoy was not resisting, Plaintiff concedes that Savoy "remove [d] Lt. Col.


Stroughter s hand from his upper body.5 Plaintiff also states that Mr. Savoy putQ

both hands on the arm rest of his wheelchair and shift[ed] his weight to his arms"

before being pushed to the ground by Defendants. Id. This is consistent with

Defendants testimony that they had to physically control Savoy to get him into

restraints due to his resistance. (Doc. 39-1, p. 16).


       Defendants argue that this circumstance is similar to the case of Waddleton v.


Rodrignez, 750 Fed. Appx. 248 (5th Cir. 2018). In Waddleton the plaintiff, who was

handcuffed and using a cane, used profanity and kicked open a door, and stated that

lie was "pissed off." Id. at 251. Officers were ordered to place plaintiff against a wall.


Id. While being escorted to the wall, plaintiff quickly turned away from the wall and

towards the officers, who subsequently placed him on the ground and restrained him.


Id. The Fifth Circuit found that, because plaintiff made a threatening movement

[and] resisted restraint, Q the amount of force used was not gratuitous, despite the

fact that plaintiff was restrained and physically handicapped. Id. at 254.

       Here, the Court views the facts in a light most favorable to the Plaintiff. The



5 The Court notes that Plaintiffs Memorandum alleges that Lfc. Col. Stroughter s hand was
removed from [Plaintiffs] neck. (Doc. 46, p. 19). However, in the preceding sentence,
Plaintiffs Memorandum states that "Lt. Col. Stroughter appears to have his hands near or
around- Mr. Savoy's neck or upper chest. Id. In the interest of providing the most accurate
account of events, the Court declines to find that Defendant Stroughter s hands were actually
on Plaintiffs neck.

                                             14
       Case 3:18-cv-00463-BAJ-SDJ        Document 91     03/25/21 Page 15 of 17




evidence demonstrates that Savoy was, at a minimum, agitated. There is also


evidence in the record, such as the statement by Lacoste, that indicates that Savoy


did not threaten Defendants at the time. See (Doc. 46-10). However, this same


statement indicates that the argument was loud and that Savoy lifted his arm to

deflect Defendant's hand." Id. As such, the circumstances are similar to Waddleton,


and Savoys movements alone could have reasonably been considered a threat to


offers necessitating the use of force from their perspective.


                        d. Efforts made to temper the severity of force

       Throughout the record, evidence from both parties demonstrates that efforts

were made to temper the severity of force used. In the statement Plaintiff provided

from LaCoste it is noted that Defendant Stroughter instructed Savoy to shut up and

calm down." (Doc. 46-10, p. 2). Both Defendants assert that they gave Savoy several


warnings to cease "his recalcitrant behavior." (Doc. 39-1, p. 18). The parties agree


that it was not until Savoy moved his arm, whether to defend himself or to attack

Defendants, that force was used. (Doc. 39-1, p. 19; Doc. 29-8, p. 17; Doc. 46-10, p. 2).


Both parties agree that once Savoy ceased moving, the force ended. (Doc. 39-10, p. 19;


Doc. 46, p. 20).


       While Plaintiffs response memorandum argues that the force was not


necessary, Plaintiff does not address the element of whether the severity of the

response was tempered. Based upon the record, it is clear that once the threat, as the


officers allegedly perceived it, was subdued the use of force ceased. As such, the Court


finds that the uncontested evidence reveals efforts were made to temper the severity


of the response.

                                           15
       Case 3:18-cv-00463-BAJ-SDJ       Document 91     03/25/21 Page 16 of 17




                Hi. Conclusion

      Based on the nonexclusive Hudson factors, the Court finds that Savoy's Eighth

Amendment rights were not violated by Defendants. The core Hudson inquiry is

whether force was used maliciously or to restore discipline. When evaluating the


Hudson factors, the Court must keep in mind that prison officials 'may have had to

act quickly and decisively." Baldwin v. Stalder, 137 F.3d 836, 840 (5th Cir. 1998).

"Accordingly, they are entitled to wide-ranging deference. Id.


      Viewing the admissible evidence and facts in the light most favorable to

Plaintiff, the evidence supports Plaintiffs claim that Savoy was injured by

Defendants. However, the record does not support Plaintiffs assertion that Savoy


was sitting calmly and was attacked for no reason. The force used by Defendants was


proportional to the threat reasonably perceived by the officers, based on Savoy's


disruptive behavior. Defendants also made efforts to temper the use of force.


      Because the Court finds that Savoy's constitutional rights were not violated, it

declines to determine whether the Defendants actions were objectively unreasonable


in light of clearly established law at the time of the violation. The Court declines to

exercise supplemental jurisdiction over Plaintiffs state law claims.

IV. Conclusion

      In sum, Plaintiff has failed to offer any evidence to show that Defendants

retaliated against Savoy for his grievances filed against officers at LSP, nor did they

violate his Eighth Amendment rights.

      Accordingly,

      IT IS ORDERED that Defendants' Motion for Summary Judgment (Doc. 39)

                                          16
         Case 3:18-cv-00463-BAJ-SDJ         Document 91   03/25/21 Page 17 of 17




is GRANTED as to Plaintiffs ^ 1983 claims, and the federal claims by Plaintiff

against Defendant are hereby DISMISSED with prejudice.

         IT IS FURTHER ORDERED that, because the Court declines to exercise

supplemental jurisdiction over Plaintiffs state law claims, Plaintiffs remaining state

law claims are DISMISSED WITHOUT PREJUDICE, subject to refiling in state

court.



         A separate judgment shall issue.

                                                               2<^
                               Baton Rouge, Louisiana, this day of March, 2021




                                            JUDGE BRIAKA. JACKSON
                                        UNITED STATEST^STOICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                             17
